J-S55008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: X.L.A.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: L.A., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 756 WDA 2020

                 Appeal from the Order Entered June 29, 2020
      In the Court of Common Pleas of Lawrence County Orphans' Court at
                        No(s): No. 20008 of 2020 O.C.-A

    IN THE INTEREST OF: X.L.A.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: L.A., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 757 WDA 2020

                 Appeal from the Order Entered June 30, 2020
       In the Court of Common Pleas of Lawrence County Family Court at
                          No(s): No. 24 of 2017, D.P.


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                              FILED JANUARY 06, 2021

        L.A. (“Father”) appeals from the June 29, 2020 orphan’s court order

granting the petition filed by Lawrence County Children and Youth Services

(“LCCYS”) to involuntarily terminate Father’s parental rights to his son, X.L.A.

He also appeals the June 30, 2020 juvenile court order that changed X.L.A.’s

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55008-20


permanent placement goal from reunification to adoption pursuant to the

Juvenile Act, 42 Pa.C.S. § 6351.1 We affirm.

        The trial court summarized the procedural and factual history in the

underlying order terminating parental rights as follows:

                                   FINDINGS OF FACT

              ....

        3. [X.L.A., born in September 2016,] came into the care of
        [LCCYS] on April 10, 2017 when Natural Father was taken into
        custody for a parole violation stemming from his use of cocaine.
        At that time [R.O.,] Natural Mother[,] was unavailable to care for
        [X.L.A.] because she was incarcerated at the Beaver County Jail
        and no other caregiver was available to care for [X.L.A.]. Natural
        Father has remained incarcerated since April 10, 2017, with a
        current max date of April 10, 2021. Natural Father indicated that
        a hearing scheduled for August 28, 2020 could result in an earlier
        max out date.

        4. [X.L.A.] has been in the sole continuous custody of Lawrence
        County Children and Youth Services since April 10, 2017.

        5. On April 24, 2017, [X.L.A.] was adjudicated dependent[;] the
        docket reflects that Natural Father was present at the hearing.
        This was [the] last hearing [that] Natural Father participated in
        until the termination hearing held on today’s date. Natural Mother
        did not appear at the hearing.

        6. [X.L.A.] is currently placed in a pre-adoptive foster home where
        he is thriving.

              ....

        10. Natural Father never signed a child permanency plan.
        Nevertheless, Father’s child permanency plan had six (6) goals:
        (1) cooperate with the Agency; (2) secure and maintain a stable,
        appropriate residence; (3) have a mental health evaluation and
        follow all recommended treatments; (4) have a drug and alcohol
        assessment and follow through with any recommended
____________________________________________


1   This Court consolidated the appeals sua sponte.

                                           -2-
J-S55008-20


     treatments; (5) complete a parenting class; and (6) submit to
     Agency requests for drug screenings. The Agency admitted that
     the second, third, fourth and sixth goals were impossible for
     Natural Father to comply with while incarcerated and indicated
     that those four goals would apply upon [his] release from
     incarceration.

     11. Natural Father’s progress as to the child permanency plan is
     as follows: (1) Natural Father had minimal communication with
     the Agency, the extent of his communication consisted of three
     letters and one phone call from an individual purporting to be
     Natural Father’s girlfriend. At best, Father has participated in two
     hearings during the life of this case, the adjudication hearing and
     the subject termination hearing; [goals (2) through (4) and goal
     (6) were only applicable upon Natural Father’s release from
     incarceration]; (5) Natural Father was on a waiting list for a
     parenting class for approximately a year but was moved to a new
     state correctional facility before he could begin the class[.]

     12. Natural Father never requested visits with [X.L.A.] and the
     only time he contacted the Agency regarding the well-being of the
     child was around September 22, 2017[,] when he inquired as to
     whether [X.L.A.] had been moved. Natural Father failed to notify
     the Agency when he was transferred from SCI Camp Hill to SCI
     Mercer, which transfer happened in excess of a year ago. From
     the date of the Adjudication Hearing on April 24, 2017, Natural
     Father only sent [X.L.A.] one letter and possibly one card. Natural
     Father admitted he has made no attempts to contact [X.L.A.] since
     he was transferred to SCI Mercer.

     13. [X.L.A.] was less than 7 months old when the [f]ather was
     arrested and [X.L.A.] was placed in the care of Lawrence County
     Children and Youth Services. [X.L.A.] is now 3 years 9 months of
     age and has been in what is now a pre-adoptive foster home for
     3 years and 2 months. [X.L.A.] is thriving with this family and it
     is in the best interest of [X.L.A.] to remain with the foster parents.

Order, 6/29/20, at 1-3 (unnecessary capitalization omitted).

     On February 24, 2020, LCCYS filed a petition for the involuntary

termination of parental rights of Father pursuant to 23 Pa.C.S. § 2511(a)(1),




                                     -3-
J-S55008-20


(5), (8), and (b).2       During the ensuing hearing, Father, represented by

counsel, participated via telephone from SCI-Mercer, and testified on his own

behalf.   Child was represented by a legal interests counsel as well as a

guardian ad litem.3         Legal interests counsel offered no position as to

termination of Father’s parental rights, stating, “Your Honor, [X.L.A.] is only

three and a half years old and I was unable to ascertain what position he has

in this matter.” N.T., 6/24/20, at 53. The guardian ad litem argued in favor

of terminating Father’s parental rights. Id.

       Subsequent to the hearing, the trial court entered the above-referenced

orders terminating Father’s parental rights, and changing X.L.A.’s permanent

placement goal to adoption. Father filed timely notices of appeal and concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

       Father raises the following issues for our review:

       1.    Whether the lower court erred in finding that Lawrence
       County Children and Youth Services proved by clear and
       convincing evidence that sufficient grounds existed to terminate
       the parental rights of Natural Father[?]
____________________________________________


2 On June 29, 2020, the trial court confirmed Mother’s consent for voluntary
termination of her parental rights. It also approved a post-adoption contact
agreement, between Mother and the pre-adoptive foster parents, that permits
Mother to visit X.L.A. twice per year. See N.T., 6/24/20, at 17.

3 See In re Adoption of L.B.M., 161 A.3d 172, 175, 180 (Pa. 2017)
(pursuant to 23 Pa.C.S. § 2313(a), a child who is the subject of a contested
involuntary termination proceeding has a statutory right to counsel who
discerns and advocates for the child’s legal interests, defined as a child’s
preferred outcome).

                                           -4-
J-S55008-20


       2.   Whether the lower court erred in not finding that Lawrence
       County Children and Youth Services failed to provide Natural
       Father with reasonable efforts to promote reunification with the
       minor child[?]

       3.     Whether the lower court erred in finding Natural Father by
       conduct continuing for a period of at least six months immediately
       preceding the filing of the petition has evidenced a settled purpose
       of relinquishing his parental rights to the minor child and has
       refused and failed to perform parental duties[?]

       4.    Whether the lower court erred in finding that the conditions
       which led to the removal of the child continue to exist, Natural
       Father cannot or will not remedy those conditions within a
       reasonable period of time, the services or assistance reasonably
       available to Natural Father are not likely to remedy the conditions
       which led to the removal of the child within a reasonable period of
       time[?]

       5.    Whether the lower court erred in finding that it is in the best
       interest of the minor child that the goal be changed to adoption[?]

Father’s brief at 7-8 (numbering added).4 Neither the guardian ad litem nor

LCCYS filed a brief. Legal counsel filed a letter with this Court advising that

he had no position because three-year-old X.L.A. was not able to communicate

a preference.

       In matters involving the involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
       2012). “If the factual findings are supported, appellate courts
____________________________________________


4 We observe that Father states some of his issues differently than he originally
framed in his Rule 1925(b) statement and he abandoned other issues that he
initially presented.   Nevertheless, we find that Father preserved the
arguments that he presents in his brief with respect to § 2511(a)(1) and the
goal change.

                                           -5-
J-S55008-20


      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.

& J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

      The termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under [§] 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [§] 2511(a).           Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [§] 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

                                      -6-
J-S55008-20



conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (quoting Matter of Adoption

of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      In this case, the trial court terminated Father’s parental rights pursuant

to 23 Pa.C.S. § 2511(a)(1), (5), (8), and (b).         In order to affirm the

termination of parental rights, we need only agree with the trial court as to

any one subsection of § 2511(a), as well as § 2511(b). See In re B.L.W.,

843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we analyze the court’s

termination order pursuant to § 2511(a)(1) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).



                                      -7-
J-S55008-20



      We have explained this Court’s review of a challenge to the sufficiency

of the evidence to support the involuntary termination of a parent’s rights

pursuant to § 2511(a)(1) as follows:

      To satisfy the requirements of [§] 2511(a)(1), the moving party
      must produce clear and convincing evidence of conduct, sustained
      for at least the six months prior to the filing of the termination
      petition, which reveals a settled intent to relinquish parental claim
      to a child or a refusal or failure to perform parental duties. In
      addition,

         Section 2511 does not require that the parent demonstrate
         both a settled purpose of relinquishing parental claim to a
         child and refusal or failure to perform parental duties.
         Accordingly, parental rights may be terminated
         pursuant to Section 2511(a)(1) if the parent either
         demonstrates a settled purpose of relinquishing
         parental claim to a child or fails to perform parental
         duties.

         Once the evidence establishes a failure to perform parental
         duties or a settled purpose of relinquishing parental rights,
         the court must engage in three lines of inquiry: (1) the
         parent’s explanation for his or her conduct; (2) the post-
         abandonment contact between parent and child; and (3)
         consideration of the effect of termination of parental rights
         on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations omitted)

(emphasis added).

      As it relates to the crucial six-month period prior to the filing of the

petition, this Court has instructed:

      [I]t is the six months immediately preceding the filing of the
      petition that is most critical to our analysis. However, the trial
      court must consider the whole history of a given case and not
      mechanically apply the six-month statutory provisions, but
      instead consider the individual circumstances of each case.



                                       -8-
J-S55008-20


In re D.J.S., 737 A.2d 283, 286 (Pa.Super. 1999) (citations omitted). This

requires the court to “examine the individual circumstances of each case and

consider all explanations offered by the parent facing termination of his or her

parental rights, to determine if the evidence, in light of the totality of the

circumstances, clearly warrants the involuntary termination.” In re B., N.M.,

856 A.2d 847, 855 (Pa.Super. 2004).

      Furthermore, we have stated:

      [T]o be legally significant, the [post-abandonment] contact must
      be steady and consistent over a period of time, contribute to the
      psychological health of the child, and must demonstrate a serious
      intent on the part of the parent to recultivate a parent-child
      relationship and must also demonstrate a willingness and capacity
      to undertake the parental role. The parent wishing to reestablish
      his parental responsibilities bears the burden of proof on this
      question.

In re Z.P., supra at 1119 (citation omitted); see also In re Adoption of

C.L.G., 956 A.2d 999, 1006 (Pa.Super 2008) (en banc).

      Regarding the definition of “parental duties,” this Court explained:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this Court has held
      that the parental obligation is a positive duty which requires
      affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

                                     -9-
J-S55008-20


      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with . . . her physical and emotional
      needs.

In re B., N.M., supra at 855 (cleaned up).

      Incarceration does not relieve a parent of the obligation to perform

parental duties. An incarcerated parent must “utilize available resources to

continue a relationship” with his or her child. In re Adoption of S.P., 47

A.3d 817, 828 (Pa. 2012) (discussing In re Adoption of McCray, 331 A.2d

652 (Pa. 1975)).

      Father argues that the orphans’ court erred in finding that LCCYS

established that Father evidenced a settled purpose to relinquish his parental

rights.    He further asserts that LCCYS failed to make reasonable efforts

towards reunification of Father and X.L.A. Father frames these arguments as

follows:

            [LCCYS] must make reasonable efforts to reunify a parent
      with a child prior to filing a petition to terminate a parent’s rights.
      [In the Interest of D.C.D., Minor, 91 A.3d 173 (Pa.Super
      2014)]. There is no exception to that requirement simply because
      the parent is incarcerated. [Id.] The lower court erred in not
      finding that [LCCYS] failed to provide reasonable efforts in which
      to promote reunification between [Father] and his child. Actions
      by an agency directed at preventing the preservation of the
      parental relationship cannot be tolerated. [In re: Adoption of
      M.S., 664 A.2d 370 (Pa.Super. 1995)]. The record in this case

                                      - 10 -
J-S55008-20


      clearly evidences that [LCCYS] failed to make reasonable efforts
      to reunify [Father] with his minor child.

             The caseworker admitted during her testimony that the
      goals of housing, mental health evaluation and drug testing
      “wouldn’t apply” due to [Father’s] incarceration. The caseworker
      never reviewed any of the [Child Permanency Plans (“CPPs”)] with
      [Father], never confirmed [Father] received the CPPs, never
      explained to [Father] he could visit with his son while
      incarcerated, and never specifically explained that he could [send
      correspondence] and [advise] where to send cards, gifts and
      letters.

              [Father] did not evidence a settled purpose to relinquish his
      rights. He was limited due to his incarceration. [Father] notified
      [LCCYS] that he intended to regain custody of his son upon his
      release from incarceration. He has a plan upon his release from
      incarceration. [LCCYS] created a child permanency plan and
      included elements with full knowledge that [Father] could not
      comply with those elements while incarcerated. [LCCYS] then
      proceeded to file a termination of [Father’s] parental rights based
      upon their allegations that [Father] failed to comply with the
      elements of the CPP. The evidence clearly shows that [LCCYS] did
      not make reasonable efforts to reunify [Father] with his child prior
      to filing the petition for termination of parental rights. The lower
      court ignored the testimony of the caseworker which admits
      [LCCYS’s] failure to make reasonable efforts to reunify. [LCCYS]
      is not relieved of making reasonable efforts or offering reasonable
      services to assist an incarcerated parent with meeting the goals
      of the CPP. The caseworker failed to even meet with [Father]
      either in person or by telephone. [LCCYS] failed to take steps to
      ensure [Father] received the CPP, understood the goals of the CPP
      and [Father] failed to inquire what [Father] could or could not do
      to meet the goals while incarcerated.

Father’s brief at 16-18 (citations to record omitted).

      Our review of the certified record supports the trial court’s decision to

terminate Father’s parental rights pursuant to § 2511(a)(1).        First, Father

misstates the significance of LCCYS’s alleged failure to demonstrate

reasonable efforts to reunite the family. Indeed, our Supreme Court rejected


                                     - 11 -
J-S55008-20


the argument that the provision of reasonable efforts is an element that an

agency must satisfy in order to terminate parental rights.        See In the

Interest of: D.C.D., 105 A.3d 662, 672 (Pa. 2014). While the High Court

recognized that an agency cannot deny a parent services and then condemn

him or her for a lack of progress in an area the services would have addressed,

the exertion of reasonable efforts is not a statutory prerequisite to the

severing parental rights under the Adoption Act. Id. (“Neither subsection (a)

nor (b) requires a court to consider the reasonable efforts provided to a parent

prior to termination of parental rights.”).       Thus, contrary to Father’s

protestations, our review does not include an evaluation of the agency’s efforts

beyond the possible explanation for his lack of progress in a given area.

      Instantly, Father presents the bare assertion that the orphans’ court

“erred in not finding that [LCCYS] failed to provide reasonable efforts in which

to promote reunification between [Father] and his child.” Father’s brief at 16.

Critically, however, Father’s argument acknowledges that while LCCYS

neglected to provide him several services relating to housing, mental health,

and drug testing, the agency did not expect him to attain any goals relevant

to those areas, which it deemed inapplicable due to Father’s incarceration.

Essentially, Father was asked to cooperate with the agency, which the LCCYS

caseworker indicated Father failed to do despite her effort to maintain contact

with him.     See e.g., N.T., 6/24/20, at 20        (“I have had very little

communication with him. I have sent him numerous letters, however, he has


                                     - 12 -
J-S55008-20


only contacted me three times. One of which was by his girlfriend.”); id. at

22-23, 32 (to caseworkers knowledge, Father did not participate in periodic

permanency review hearings, request visitations with X.L.A., ask about the

child’s wellbeing, or contact the foster parents). Hence, the circumstances of

this case do not implicate the concerns that our High Court noted in In the

Interest of: D.C.D., supra at 672, regarding the agency’s reliance upon the

lack of services as justification for terminating parental rights. Hence, Father’s

claim is without merit.

      Furthermore, while Father argues that LCCY failed to establish that he

evidenced a settled purpose to relinquish his parental rights, he discounts his

failure to perform parental duties since his incarceration, a period of over two

and one-half years at the time of the hearing.             As indicated supra,

incarceration does not relieve a parent of the obligation to perform parental

duties. Indeed, an incarcerated parent must “utilize available resources to

continue a relationship” with his or her child. In re Adoption of S.P., supra

at 828.

      Father has been incarcerated since X.L.A. was seven months old. N.T.,

6/24/20, at 18-19.     LCCYS caseworker Amber Pieri testified that, during

Father’s incarceration, he was unable to complete several aspects of the

service plan, which it deemed inapplicable.          Id. at 20, 26-27.        She

acknowledged that Father completed programs on victim awareness and

violence prevention and attended the Liberty Alliance Community Program


                                     - 13 -
J-S55008-20


that was administered by the correctional facility’s drug and alcohol

department. Id. at 22. Likewise, Father testified that he participated in a

volunteer program called Seeking Safety, which he described as a drug and

mental health class, but he was unable to complete it because of his transfer

from SCI-Camp Hill to SCI Mercer. Id. at 40. In addition, Father was on the

waiting list for a parenting class at both SCI-Camp Hill and SCI Mercer. Id.

      Notwithstanding Father’s efforts to utilize some of the services available

to him in prison, Father neglected his foremost obligation to his son in this

situation, i.e., maintaining some form of communication.          Father never

requested visitation with X.L.A. and only inquired once of Ms. Pieri regarding

his son, specifically X.L.A.’s location, around September 2017. Id. at 23, 27-

28, 30, 35. Moreover, Father only sent one letter and one birthday card for

X.L.A. Id. at 31, 44-48. Moreover, Father confirmed Ms. Pieri’s testimony

that he did not send any cards, notes, gifts, or drawings to and made no

contact with the foster family. Id. at 23, 31, 44. While Ms. Pieri conceded

that she did not specifically advise Father that he could request visitation with

his son at the prison, she encouraged Father to send cards and letters, and

she provided to Father the agency’s address and telephone number as well as

the address and telephone number of Father’s attorney. Id. at 34. Likewise,

X.L.A.’s address at the foster home was included in the Child Permanency

Plans. Id.




                                     - 14 -
J-S55008-20


       In sum, during the three years that X.L.A. has been in LCCY’s

placement, Father participated in select prison programs and mailed his son

one letter and one card. Apparently dissatisfied with the degree of assistance

provided by LCCY and disappointed that he did not receive a response from

the agency or the foster parent’s following his initial efforts, he ceased

correspondence. As this Court has stated, “[A] child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.        The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims of

progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d 502,

513 (Pa.Super. 2006). This is precisely what Father asked of the orphans’

court in the case at bar. As clear and convincing evidence supports the trial

court’s termination pursuant to § 2511(a)(1), we find no abuse of discretion.

See In re T.S.M., supra at 267; In re Adoption of T.B.B., supra at 394.

Hence, we affirm the orphans’ court order termination Father’s parental rights

pursuant to § 2511(a) and (b).5




____________________________________________


5 As Father does not challenge the orphans’ court’s decision relevant to
§ 2511(b), we do not address the court’s needs and welfare analysis beyond
highlighting that the record confirms the absence of a meaningful parent-child
bond insofar as: (1) Father has not interacted with his son since April 2017,
when the child was seven month old; and (2) X.L.A. is thriving in his pre-
adoptive foster home. N.T., 6/24/20, at 32-33, 49.


                                          - 15 -
J-S55008-20


       Finally, to the extent that Father’s argument challenging the goal change

remains justiciable in light of our decision to affirm the termination of his

parental rights, see Interest of D.R.-W., 227 A.3d 905, 917 (Pa.Super.

2020) (“even if Father had not waived his goal change claim, it would be moot

in light of our decision to affirm the court’s termination decrees”), the

assertion is waived because Father failed to develop it in his brief. See In re

W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011) (quoting In re A.C., 991 A.2d

884, 897 (Pa.Super. 2010)) (“[W]here an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived.”).

       Instantly, without citation to any case law that is pertinent to goal

changes or reference to the section of the Juvenile Act that govern

permanency plans and placement goals, i.e., 42 Pa.C.S. § 6351, Father baldly

concludes, “The lower court erred in not finding that Appellee failed to provide

Appellant with reasonable efforts to promote reunification and as such erred

in finding that it is in the best interest of the minor child that the goal be

changed to adoption.” Father’s brief at 18. As Father failed to support this

ambitious assertion with any relevant legal argument, it is waived.6


____________________________________________


6 Even if Father had preserved this issue, we would find it fails for the reasons
indicated above with regard to 23 Pa.C.S. § 2511(a)(1) and (b). Stated
plainly, the record establishes that the goal change served the best interests
of X.L.A.

                                          - 16 -
J-S55008-20


      For all of the foregoing reasons, we affirm the orphans’ court order that

terminates Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1) and

(b), and the juvenile court order that changes X.L.A.’s permanent placement

goal from reunification to adoption in accordance with the Juvenile Act.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/06/2021




                                    - 17 -